J-A33038-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

AXELROD-GIANNASCOLI REALTY              :     IN THE SUPERIOR COURT OF
GROUP                                   :           PENNSYLVANIA
                                        :
                   v.                   :
                                        :
FRANK MARTZ HENRY AND HARRY             :
SCHLACTERMAN                            :
                                        :
APPEAL OF: FRANK MARTZ HENRY            :     No. 1021 EDA 2015

              Appeal from the Order Entered March 11, 2015,
           in the Court of Common Pleas of Philadelphia County,
                    Civil Division, at No(s): 091102751

BEFORE:    FORD ELLIOTT, P.J.E., STABILE and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                 FILED: January 21, 2016

     Frank Martz Henry (Henry) appeals from an order that marked as

satisfied a judgment entered against Henry and Harry Schlacterman

(Schlacterman). We affirm.1

     According to the trial court’s opinion, Henry and Schlacterman were

partners in a business.    The certified record establishes that Henry and

Schlacterman entered into a lease with Axelrod-Giannascoli Realty Group

(Axelrod-Giannascoli).    The lease refers to Henry and Schlacterman as

“Lessee.” The lease contained a provision that allowed Axelrod-Giannascoli

to confess judgment against Lessee if Lessee breached the lease.




1
  The procedural history underlying this appeal is long and convoluted. Our
summary of the matter will include only the details necessary to the
disposition of this appeal.

*Retired Senior Judge assigned to the Superior Court.
J-A33038-15


      On November 17, 2009, Axelrod-Giannascoli confessed judgment

against Henry and Schlacterman in the amount of $231,255. For the next

few years, Henry litigated the matter by filing, inter alia, a motion to strike

the judgment.

      Then, on February 8, 2012, Axelrod-Giannascoli filed a document

entitled “Order to Satisfy Judgment Against Frank Martz Henry Only.” The

substance of the document states, “To the Prothonotary: Kindly mark the

money   judgment    in   favor   of   [Axelrod-Giannascoli]   and   against   the

defendants in the above matter SATISFIED as to defendant Frank Martz

Henry only, upon payment of your costs.”

      On September 12, 2012, Henry supplemented the record to include a

document entitled “Assignment of Money Judgment.”             According to this

document, which is dated March 7, 2012, Axelrod-Giannascoli “holds a

money judgment in the sum of $231,255.00 plus costs and interest against

[] Schlacterman.”    The document further provides that, “for good and

valuable consideration,” Axelrod-Giannascoli assigned its judgment against

Schlacterman to Henry.

      Thereafter, Henry sought to enforce the entire $231,255 judgment

against Schlacterman.    Over the next few years, Schlacterman attempted,

inter alia, to have the judgment marked satisfied, claiming that Henry had

paid Axelrod-Giannascoli in full for the judgment. Schlacterman eventually

filed a document entitled “Motion for Reconsideration to Mark the Judgment



                                      -2-
J-A33038-15


as Satisfied.” On March 11, 2015, the trial court granted that motion and

ordered that the judgment be marked satisfied.        Henry sought but was

denied reconsideration of that order. Henry timely filed a notice of appeal.

      On appeal, Henry presents three issues for our consideration, most of

which challenge irrelevant procedural minutia of the case.2 Henry’s Brief at

4.   Moreover, for the reasons that follow, Henry’s claims regarding his

ownership right in the Axelrod-Giannascoli judgment are not supported by

the certified record and pertinent law.

      As an initial matter, Henry appears to believe that Axelrod-Giannascoli

held a judgment against him and a judgment against Schlacterman.          See

Response and Answer of Henry to Schlacterman’s Petition to Strike Satisfied

and Discharged Judgment, 2/25/2014, at ¶5 (“[The February 8, 2012 ‘Order

to Satisfy Judgment Against Frank Martz Henry Only’] states only that the

money judgment in favor of [Axelrod-Giannicoli] is ‘SATISFIED’ as to []

Henry only…’      This Order does not state that [Axelrod-Giannicoli] has

satisfied the judgment against [] Schlacterman.”) (emphasis in original).

This belief is inaccurate.



2
  For instance, under each of his issues, Henry seeks, in part, to challenge
the trial court’s decision to deny his motion for reconsideration of the March
11, 2015 order.       Such a decision is unreviewable on appeal.          See
Huntington Nat. Bank v. K-Cor, Inc., 107 A.3d 783, 787 (Pa. Super.
2014) (“Pennsylvania case law is absolutely clear that the refusal of a trial
court to reconsider, rehear, or permit reargument of a final decree is not
reviewable on appeal.”).


                                     -3-
J-A33038-15


     Relevant to this appeal, Axelrod-Giannascoli held one judgment in the

amount of $231,255.      Henry and Schlacterman were jointly liable for

payment of that judgment.     Cf. Sehl v. Neff, 26 A.3d 1130, 1133 (Pa.

Super. 2011) (defining “joint liability” as “liability shared by two or more

parties.”). Because Axelrod-Giannascoli held only one judgment and marked

that judgment as satisfied (at least in part), Schlacterman consistently has

argued that Henry could not enforce the full judgment against him.     E.g.,

Petition to Strike Satisfied and Discharged Judgment, 2/5/2014, at 1-2.

Henry’s response to this argument is, at best, misguided.

      Henry readily admits to providing payment to Axelrod-Giannicoli but

insists that the payment was not made toward the judgment.       See, e.g.,

Response and Answer of Henry to Schlacterman’s Petition to Strike Satisfied

and Discharged Judgment, 2/25/2014, at ¶14 (“[I]t is denied that the

payment made by Mr. Henry to [Axelrod-Giannicoli] was paid to satisfy [the]

judgment since it was paid to obtain an assignment of the judgment[.]”).

Rather, according to Henry, the payment was made for the assignment of

the judgment and that, in exchange for that payment, Axelrod-Giannascoli

agreed to mark the judgment satisfied as to Henry. See, e.g., id. at ¶12

(“[]Henry paid good and valuable consideration to [Axelrod-Giannascoli] in

order to obtain an assignment of [the] judgment…, and pursuant to that

[a]ssignment the judgment was assigned to [] Henry and [Axelrod-




                                    -4-
J-A33038-15


Giannicoli] agreed to mark the judgment satisfied only as to [] Henry.”).

Henry’s contentions in this regard are unsupported by the law.

      Axelrod-Giannicoli held a judgment against Henry and Schlacterman.

Consequently, they were legally bound to pay Axelrod-Giannicoli to satisfy

that judgment. While the record is silent as to exactly how much Henry paid

Axelrod-Giannicoli, it is clear that Henry provided enough of a payment to

convince Axelrod-Giannicoli to mark the judgment satisfied “only as to

Henry.”     While   Henry   would   like   to   characterize   this   payment   as

consideration for the assignment of the judgment, the law does not support

such a characterization, as the payment ultimately resulted in the judgment

being marked satisfied.     See Chatham Commc'ns, Inc. v. Gen. Press

Corp., 344 A.2d 837, 840 (Pa. Super. 1975) (“It is axiomatic that the

performance of an act which one party is legally bound to render to the

other party is not legal consideration. Payment of a valid judgment is not

consideration for an agreement, for the plain reason that there is no benefit

to the creditor who is entitled to the whole nor a detriment to the debtor

who was already legally obligated to liquidate this indebtedness.”) (citations

omitted).

      Henry does not own that which he claims to own, i.e., a $231,255

judgment against Schlacterman. Henry simply has failed to convince us that

the trial court erred by marking the disputed-judgment as satisfied and that

he is entitled to relief. See The York Grp., Inc. v. Yorktowne Caskets,



                                     -5-
J-A33038-15


Inc., 924 A.2d 1234, 1246 (Pa. Super. 2007) (“[T]he appealing party bears

the burden of establishing that the trial court’s decision is erroneous.”); see

also Commonwealth v. Turner, 58 A.3d 848, 847 (Pa. Super. 2012) (“It is

an appellant’s burden to persuade us that the [trial] court erred and that

relief is due.”). For these reasons, we affirm the trial court’s order.3

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 1/21/2016




3
 Whether Henry can seek contribution from Schlacterman is not before this
Court; thus, this Memorandum does not address any such issue.


                                      -6-